                 Case 2:18-cv-00845-JCC Document 82 Filed 03/05/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    VIRGIL ARMSTRONG,                                     CASE NO. C18-0845-JCC
10                            Plaintiff,                    MINUTE ORDER
11               v.

12    DEPUTY C. WHALEN, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated notice of dismissal (Dkt.
18   No. 81). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an
19   action without a court order by filing . . . a stipulation of dismissal signed by all parties who have
20   appeared.” Here, the parties nevertheless request that the Court enter a proposed order filed with
21   their stipulation. The parties have stipulated to dismissing all claims with prejudice, and the
22   stipulation is signed by all parties who have appeared. (See Dkt. No. 81.) Thus, under Federal
23   Rule of Civil Procedure 41(a)(1)(A)(ii), this stipulation is self-executing. All claims in this action
24   are DISMISSED with prejudice and without costs to any party, with each party to bear its own
25   attorney fees and other litigation expenses. The Clerk is DIRECTED to close this case.
26          //


     MINUTE ORDER
     C18-0845-JCC
     PAGE - 1
            Case 2:18-cv-00845-JCC Document 82 Filed 03/05/21 Page 2 of 2




 1        DATED this 5th day of March 2021.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Paula McNabb
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0845-JCC
     PAGE - 2
